 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
          LVB-OGDEN MARKETING LLC,
 7                              Plaintiff,
 8            v.
                                                        C18-786 TSZ
 9        SHARON G. BINGHAM,
                                                        MINUTE ORDER
10                              Defendant,

11        BANK OF THE WEST,

12                              Garnishee.

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Plaintiff’s Ex Parte Motion to Strike Defendant’s Untimely Claim for
15 Exemption, docket no. 53, is DEFERRED. Because the exemption claim and the
   objection raise identical issues to those raised in pending motions to reconsider the
16 Court’s November 21, 2018, Summary Judgment Order, see docket nos. 42 & 48,
   Plaintiff need not notice a hearing on the claimed exemption pursuant to
17 RCW 6.27.160—and Defendant shall not file any additional briefing—unless hereafter
   ordered by the Court.
18
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 28th day of December, 2018.

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Karen Dews
23                                                  Deputy Clerk

     MINUTE ORDER - 1
